Citation Nr: 0820128	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-32 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating effective August 16, 2005.

This case has been advanced on the Board's docket due to 
advanced age of the appellant.  See 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by no more 
than occupational and social impairment with deficiencies in 
family relations, judgment, thinking, and mood, due to such 
symptoms as suicidal ideation; impaired impulse control, 
including unprovoked irritability; an inability to establish 
and maintain effective relationships, and a current Global 
Assessment of Functioning (GAF) score of 35.

2.  The veteran's PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupations, or own name.




CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.10, 4.130, Diagnostic Code 9411 (2007).

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The VA duty to notify was satisfied by a February 2005 letter 
sent to the appellant that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim, and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and any information in his possession to the RO.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection in its April 2007 rating decision, 
assigned an initial disability rating of 30 percent, and 
assigned an effective date of August 16, 2005.  Consequently, 
no further notice pursuant to 38 U.S.C. § 5103(a) is 
required.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA medical records 
have been obtained.  The veteran was also provided with a VA 
examination in April 2007.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The entire medical history is reviewed when 
making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service treatment records.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. 38 C.F.R. § 4.7.  Since 
the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2007).  
These criteria contemplate that a 30 percent evaluation is to 
be assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2007).

The veteran contends that he is entitled to a disability 
rating greater than 30 percent.  

The veteran was treated for PTSD symptoms in August 2005.  At 
that time, he reported being unable to get his World War II 
experiences off of his mind, and having dreams and nightmares 
about his experiences in the war.

The veteran was given a VA examination in April 2007.  The 
veteran reported to the VA examiner at that time that he had 
served as a truck driver in many combat areas in the South 
Pacific, the Philippine Islands, and the Aleutian Islands 
during World War II.  He reported that he was often under 
enemy fire, and that he saw men near him being killed or 
wounded.  The veteran reported that, while under enemy fire, 
he felt fear of death or injury.  In addition to intense 
fear, the veteran also reported having experienced feelings 
of hopelessness and horror.  The veteran noted having 
witnessed someone else assaulted with a weapon; severe human 
suffering; and sudden, violent death.  In support of these 
statements, the veteran produced his December 1945 Enlisted 
Record and Report of Separation, Honorable Discharge, Form 
53-55, which confirms the veteran's service in combat during 
World War II.

The VA examiner found that the veteran had multiple symptoms 
of PTSD.  He reported that the veteran had persistent re-
experiencing of the traumatic event by recurrent and 
intrusive distressing recollections of the event, including 
images, thoughts, or perceptions; recurrent distressing 
dreams of the event; actions or feelings as if the traumatic 
event were recurring; intense psychological distress at 
exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event; and physiological 
reactivity on exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic event.

The examiner found that a second symptom of the veteran's 
PTSD was persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness, including 
efforts to avoid thoughts, feelings, or conversations 
associated with the trauma; efforts to avoid activities, 
places, or people that arouse recollections of the trauma; 
inability to recall an important aspect of the trauma; 
markedly diminished interest or participation in significant 
activities; feelings of detachments or estrangement from 
others; restricted range of affect; and a sense of a 
foreshortened future.

The examiner found that a third symptom of the veteran's PTSD 
was persistent symptoms of increased arousal, including 
difficulty falling or staying asleep; irritability or 
outbursts of anger; difficulty concentrating; hypervigilance; 
and an exaggerated startle response.  The examiner found that 
the disturbance causes clinically significant distress or 
impairment in social, occupational or other important areas 
of functioning.  The examiner diagnosed the veteran as having 
chronic onset of his PTSD symptoms.  Moreover, the veteran 
reported that his memories and reactions to his PTSD 
stressors have always been with him, but that he tried to 
repress and deny them by keeping busy and active.  The 
veteran reported that his only relief from his PTSD symptoms 
came when he was busy or active, and that he had problems 
letting people get close to him, hypervigilance, and a 
startled reaction.

The VA examiner determined that the veteran's PTSD symptoms 
are directly related to his active service in a combat zone 
under enemy fire.  The VA examiner also found that the 
veteran's symptoms have been ongoing since his return from 
World War II, and that there is little hope for improvement 
in his condition.  Finally, the VA examiner found that the 
veteran's PTSD signs and symptoms result in deficiencies in 
judgment, thinking, and mood.  The VA examiner reported that 
the veteran's PTSD symptoms are controlled by continuous 
medication.

The VA examiner noted that the veteran reported focusing on 
his problems with memories and dreams from World War II.  The 
veteran also reported having problems getting to sleep 
because of memories and dreams, and being frequently awakened 
by bad dreams.  The veteran reported having thought of 
committing suicide, but he stated that he had no plan or 
intent to do so.

Additionally, at the VA examination in April 2007, the 
examiner found that the veteran had limited social 
relationships, and no activities or leisure pursuits.  The 
veteran reported feeling down much of the time.  The veteran 
was unable to do serial sevens, and laughed and declined to 
try when asked to spell a word forward and backward.

The examiner also found that the veteran had a GAF score of 
35, which was shown by major impairment over the past two 
years in his social life, his family life, his thinking, and 
his mood.  The Court has held that GAF scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness." See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996).  A score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A score of 41 to 
50 indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  See DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV), p. 32; 38 C.F.R. §§ 
4.125(a), 4.130. 

The Board finds that the symptomatology attributable to the 
veteran's PTSD more nearly approximate the schedular criteria 
for a 70 percent rating.  The Board has considered the 
symptoms indicated in the rating criteria as examples or 
symptoms "like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that there is no total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Indeed, the VA examiner found in April 2007 that 
the veteran does not have total occupational and social 
impairment due to PTSD signs and symptoms.  Thus, under the 
current rating criteria, a 100 percent rating is not 
warranted.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for PTSD 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. 119.  But there is 
no evidence that the veteran's PTSD has been persistently 
more severe than the extent of disability contemplated under 
the assigned 70 percent rating at any time during the period 
of this initial evaluation.

The Board also has considered the issue of whether the 
veteran's PTSD standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met. 

The Board finds that the veteran's PTSD warrants a 70 percent 
disability rating under Diagnostic Code 9411 and no more.


ORDER

A schedular rating of 70 percent for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


